EXHIBIT WAIVER AND AMENDMENT AGREEMENT This Waiver and Amendment Agreement ("Agreement") is made as of June 9, 2009, by and between Imageware Systems, Inc., a Delaware corporation ("Borrower"), and BET Funding LLC, a Delaware limited liability company ("Lender"). BACKGROUND A.On February 12, 2009, Borrower issued to Lender a secured promissory note (the "Note") in the original principal amount of Five Million Dollars ($5,000,000).On such date, Lender made to the Company an initial advance under the Note of One Million Dollars ($1,000,000).The Note and all instruments, documents and agreements executed in connection therewith, or related thereto, are referred to herein collectively as the "Financing Documents".All capitalized terms not otherwise defined herein shall have the meaning ascribed thereto in the Note. B.Borrower has informed Lender that certain Events of Default have occurred under the Note due to Borrower's failure to comply with (i) Section 6(c) (Reporting Status) of the Note for failing to bring all of Borrower's SEC filings into compliance on or before May 1, 2009 and (ii) Section 6(s) (Notice of Default) of the Note for failing to provide Lender with prompt written notice of the occurrence of an Event of Default (collectively, the "Existing Defaults"). C.Borrower has requested that Lender (i) waive the Existing Defaults and (ii) amend certain terms of the Note pursuant to this Agreement. D.Borrower and Lender desire to set forth their agreement in writing. NOW THEREFORE, with the foregoing Background deemed incorporated by reference and for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto, intending to be legally bound, covenant and agree as follows: SECTION 1.ACKNOWLEDGMENT OF INDEBTEDNESS, ETC. 1.1Note.Borrower hereby acknowledges and confirms that as of the close of business on June 8, 2009, Borrower is indebted to Lender, without defense, setoff, claim or counterclaim under the Financing Documents, in the aggregate principal amount of $1,000,000, together with accrued and unpaid interest in the amount of $29,000 and all other fees, costs and expenses (including attorneys' fees) incurred to date in connection with the Financing Documents. 1.2Existing Defaults.Borrower acknowledges that as of this date, the Existing Defaults have occurred and are continuing under the Financing Documents and represents that no other Event(s) of Default or Default are outstanding. 1.3Fees and Expenses.Borrower acknowledges and agrees that it is liable for all fees, costs and expenses (including attorneys' fees) incurred by Lender in connection with the documentation, preparation, interpretation and negotiation of this Agreement and the Financing Documents, and any amendment, modification or supplement to this Agreement or to the Financing Documents, the consummation and administration of the transactions contemplated hereby and thereby and the enforcement, preservation, protection or defense of any of Lender's rights and remedies hereunder and under the Financing Documents, including, without limitation any costs for appraisals, searches or filing fees incurred by Lender.All such fees, costs and expenses are referred to herein as "Expenses."All Expenses will be payable within 15 days after Lender gives notice thereof. SECTION 2.WAIVER 2.1Waiver.Upon the effectiveness of this Agreement, Lender hereby waives the Existing Defaults.Such waiver shall in no way constitute a waiver of any other Event of Default or Default which may have occurred but which is not specifically referenced as an "Existing Default," nor shall it obligate Lender to provide any further waiver of any other Event of Default or Default (whether similar or dissimilar, including any further Events of Default resulting from a failure to comply with Sections 6(c) or 6(s) of the Note). 2.2Warrant.In consideration of Lender's agreeing to waive the Existing Defaults, Borrower shall issue to Lender a warrant (the "Additional Warrant") to acquire 1,000,000 shares of Common Stock (the "Additional Warrant Shares") at an exercise price of fifty cents ($0.50). SECTION 3.AMENDMENTS TO NOTE 3.1Section 2(b) of the Note.In consideration of Lender's agreeing to waive the Existing Defaults, Section 2(b) of the Note is hereby amended and restated in its entirety to read as follows: "(b) Interest shall accrue on the unpaid principal balance of this Note at a rate equal to nine percent (9%) per year, computed on the basis of a year consisting of 360 days.Upon and/or after and during the continuance of an Event of Default, interest on the unpaid principal balance shall, at Lender's sole discretion, accrue at a rate equal to fourteen percent (14%) per year computed on the basis of a year consisting of 360 days.Interest shall accrue at the applicable rate notwithstanding the occurrence of any Event of Default, acceleration of the Obligations (as defined below), the entry of any judgment, or the commencement of any bankruptcy, reorganization, receivership or other proceedings." The foregoing amendment shall be retroactive from February 12, 2009, the date of the Note. 3.2Section 6(c) of the Note.In consideration of Lender's agreeing to waive the Existing Defaults, the first sentence of Section 6(c) of the Note is hereby amended by replacing "May 1, 2009" in the second line thereof with "July 15, 2009". 2 3.3Incorporation of Agreement into Note.Borrower hereby directs Lender to attach an original counterpart of this Agreement to the Note.The Note and this Agreement shall be deemed to constitute a single instrument. SECTION 4.COLLATERAL 4.1Affirmation of Existing Collateral.Borrower covenants, confirms and agrees that as security for the repayment of the Obligations, Lender has, and shall continue to have, and is hereby granted a continuing, perfected lien on and security interest in the Collateral, all whether now owned or hereafter acquired, created or arising, together with all proceeds, including insurance proceeds thereof.Borrower acknowledges and agrees that nothing herein contained in any way impairs Lender's existing rights and priority in the Collateral. 4.2Further Assurances.Upon execution of this Agreement, and thereafter as Lender may from time to time request, Borrower shall further assist Lender in effectuating the terms and intent of this Agreement and the Financing Documents and in assuring continued, effective and proper perfection of Lender's liens and security interests in the Collateral.Borrower hereby authorizes Lender to sign (if necessary) on Borrower's behalf and/or file, from time to time, without signature of Borrower, any financing statements as Lender may reasonably deem necessary to perfect, or maintain perfection, of Lender's security interests. SECTION 5.EFFECTIVENESS CONDITIONS 5.1Conditions.Lender's undertakings hereunder are subject to satisfactory completion, as determined by Lender in its sole discretion (all documents to be in form and substance satisfactory to Lender and its counsel) of the following conditions ("Effectiveness Conditions"): (a)Borrower's execution and delivery of this Agreement and the Additional Warrant; (b)Borrower shall have delivered to Lender resolutions of the Board of Directors of Borrower authorizing the execution and delivery of this Agreement and the transactions herein contemplated; (c)No Default or Event of Default (other than the Existing Defaults) shall have occurred and be continuing under the Financing Documents; and (d)All Expenses incurred by Lender shall have been paid by Borrower when due. SECTION 6.REPRESENTATIONS, WARRANTIES AND COVENANTS Borrower represents, warrants and covenants to Lender that: 6.1Prior Representations.By execution of this Agreement, except as otherwise expressly set forth herein, Borrower reconfirms all warranties and representations made to Lender under the Financing Documents and restates such warranties and representations as of the date hereof all of which shall be deemed continuing until all of the Obligations are paid and satisfied in full. 3 6.2No Conflict.The execution and delivery by Borrower of this Agreement and the Additional Warrant and the performance of the obligations of Borrower hereunder and thereunder and the consummation by Borrower of the transactions contemplated hereby and thereby: (i) are within the corporate powers of Borrower; (ii) are duly authorized by the Board of Directors of Borrower and, if necessary, its stockholders; (iii) are not in contravention of the terms of the articles or certificate of incorporation or bylaws of Borrower or of any indenture, contract, lease, agreement instrument or other commitment to which Borrower is a party or by which Borrower or any of its property are bound; (iv)do not require the consent, registration or approval of any Governmental Authority or any other Person; (v) do not contravene any statute, law, ordinance regulation, rule, order or other governmental restriction applicable to or binding upon Borrower; and (vi) will not, except as contemplated herein for the benefit of Lender, result in the imposition of any Liens upon any property of Borrower. 6.3Stockholder Authorization.Neither the execution, delivery or performance by Borrower of this Agreement or the Additional Warrant nor the consummation by it of the transactions contemplated hereby or thereby (including, without limitation, the issuance or reservation for issuance of the Additional Warrant Shares) requires any consent or authorization of Borrower's stockholders. 6.4Issuance of Shares.The Additional Warrant Shares are duly authorized and reserved for issuance, and, upon exercise of the Additional Warrant in accordance with the terms thereof, will be validly issued, fully paid and non-assessable, and free from all taxes, liens, claims and encumbrances and will not be subject to preemptive rights, rights of first refusal or other similar rights of stockholders of Borrower and will not impose personal liability upon the holder thereof. 6.5Valid, Binding and Enforceable.This Agreement and the Additional Warrant and any assignment or other instrument, document or agreement executed and delivered in connection herewith, will be valid, binding and enforceable in accordance with their respective terms. SECTION 7.BORROWER'S EXISTING COVENANTS 7.1Existing Covenants.Borrower covenants that on and after the date of execution of this Agreement and until the Obligations are indefeasibly paid and satisfied in full that, except as expressly modified hereby, Borrower shall continue to observe and maintain compliance with all covenants, representations and warranties contained in, or arising in conjunction with, the Financing Documents. SECTION 8.MISCELLANEOUS 8.1Default. 4 (a)In addition to each of the Events of Default set forth in the Financing Documents, the (i) failure of Borrower to comply with its representations, warranties, covenants or other undertakings under this Agreement, or (ii) occurrence or institution of any action or proceeding which may adversely affect Borrower's ability to perform under this Agreement (as determined by Lender in its discretion), shall be an Event of Default under the Financing Documents and upon such failure, Lender's undertakings under this Agreement may at Lender's discretion, and without notice to Borrower immediately terminate and Lender may exercise its rights and remedies as granted under the Financing Documents and under applicable law or in equity. (b)Any default, other than the Existing Defaults, by Borrower under any of the Financing Documents, shall be considered a default and an Event of Default under all of the Financing Documents and upon such default, Lender's undertakings under this Agreement may at Lender's discretion, and without notice to Borrower immediately terminate and Lender may exercise its rights and remedies as granted under the Financing Documents and under applicable law or in equity. 8.2Integrated Agreement.This Agreement shall be deemed incorporated into and made a part of the Financing Documents.The Financing Documents and this Agreement shall be construed as integrated and complementary of each other, and as augmenting and not restricting the Lender's rights, remedies and security.If, after applying the foregoing, an inconsistency still exists, the provisions of this Agreement shall control. 8.3Non-Waiver.No omission or delay by Lender in exercising any right or power under this Agreement, or the Financing Documents or any related agreement will impair such right or power or be construed to be a waiver of any default or Event of Default or an acquiescence therein, and any single or partial exercise of any such right or power will not preclude other or further exercise thereof or the exercise of any other right, and no waiver will be valid unless in writing and signed by Lender and then only to the extent specified.Lender's rights and remedies are cumulative and concurrent and may be pursued singly, successively or together. 8.4Headings.The headings of any paragraph of this Agreement are for convenience only and shall not be used to interpret any provision of this Agreement. 8.5Survival.All warranties, representations and covenants made by Borrower herein, or in any agreement referred to herein or on any certificate, document or other instrument delivered by it or on its behalf under this Agreement, shall be considered to have been relied upon by Lender. All statements in any such certificate or other instrument shall constitute warranties and representations by Borrower hereunder.All warranties, representations, and covenants made by Borrower hereunder or under any other agreement or instrument shall be deemed continuing until the Obligations are indefeasibly paid and satisfied in full. 8.6Successors and Assigns.This Agreement shall inure to the benefit of and be binding upon the successors and assigns of each of the parties hereto.No delegation by Borrower of any duty or obligation of performance may be made or is intended to be made to Lender.No rights are intended to be created hereunder or under any related instruments, documents or agreements for the benefit of any third party donee, creditor, incidental beneficiary or affiliate of Borrower. 5 8.7GOVERNING
